Exhibit 10.3
 
NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.
 

 Warrant No. W-2013-B-__   Warrant to Purchase Shares of Common Stock As Herein
Described              
 

 
WARRANT TO PURCHASE COMMON STOCK OF
 
ALLIQUA, INC.
 
This is to certify that, for value received, ___________________, or its
successors and assigns (in each case, the “Holder”), is entitled to purchase,
subject to the provisions of this warrant (the “Warrant”), from Alliqua, Inc., a
Florida corporation (the “Company”), at any time during the period from the date
hereof (the “Commencement Date”) until 5:00 p.m., New York time on _________,
2018 (the “Expiration Date”), at which time this Warrant shall expire and become
void, ____________ shares (“Warrant Shares”) of the Company’s Common Stock, par
value $0.001 per share (the “Common Stock”) at a per share price equal to $0.11
(the “Exercise Price”).  The number of shares of Common Stock to be received
upon exercise of this Warrant shall be adjusted from time to time as set forth
below.  This Warrant  is one of a series of similar warrants issued pursuant to
that certain Securities Purchase Agreement, dated as of the date hereof, by and
among the Company and the purchasers identified therein (the “Purchase
Agreement”). All such warrants are referred to herein, collectively, as the
“Warrants.” This Warrant also is subject to the following terms and conditions:
 
1.           Exercise of Warrant.
 
1.1           Exercise by Holder. This Warrant may be exercised in full or in
part at any time from and after the date hereof and before the Expiration Date,
but if such date is a holiday on which chartered banking institutions are
authorized to close, then on the next succeeding day which shall not be such a
holiday.  Exercise shall be by presentation and surrender to the Company at its
principal office, or at the office of any warrant agent designated by the
Company, of (i) this Warrant, (ii) the attached exercise form properly executed,
and (iii) a wire transfer in immediately available funds from a United States
bank in an amount equal to the aggregate Exercise Price for the number of
Warrant Shares specified in the exercise form. If this Warrant is exercised in
part only, the Company or its warrant agent shall, upon surrender of the
Warrant, execute and deliver a new Warrant evidencing the rights of the Holder
to purchase the remaining number of Warrant Shares purchasable hereunder.  Upon
receipt by the Company of this Warrant in proper form for exercise, accompanied
by payment as aforesaid, the Holder shall be deemed to be the holder of record
of the Common Stock issuable upon such exercise, notwithstanding that the stock
transfer books of the Company shall then be closed or that certificates
representing such Warrant Shares shall not then be actually delivered to the
Holder.
 
 
1

--------------------------------------------------------------------------------

 
1.2           Cashless Exercise by Holder. This Warrant may also be exercised by
the Holder through a cashless exercise, as described in this Section 1.2. This
Warrant may be exercised, in whole or in part, by (i) the delivery to the
Company of a duly executed exercise form specifying the number of shares of
Common Stock issuable upon exercise of this Warrant to be applied to such
exercise, and (ii) the surrender to a common carrier for overnight delivery to
the Company, or as soon as practicable following the date the Holder delivers
the exercise form to the Company, of this Warrant (or an indemnification
undertaking with respect to this Warrant in the case of its loss, theft or
destruction). The number of shares of Common Stock to be issued upon exercise of
this Warrant pursuant to this Section 1.2 shall be computed as of the date of
delivery of this Warrant to the Company using the following formula:
 

 
X =
Y(A-B)
      A  

 
where:
 

 
X  =the number of shares of Common Stock to be issued to the Holder under this
Section 1.2;
 
Y  =the number of shares of Common Stock issuable upon exercise of this Warrant
identified in the exercise form as being applied to the subject exercise;
 
A  =the Current Market Price of one share of Common Stock on the Trading Day
immediately preceding the date of such election; and
 
B  =the Exercise Price on such date.



 
“Current Market Price” means, for any date, (a) the closing sales price or most
recent bid price per share of the Common Stock on such date on any stock
exchange or automated quotation system (any such exchange or system, a “Trading
Market”) on which the Common Stock is then traded or listed, or if there is no
such closing sales or bid price on such date, then the closing sales or most
recent bid price on such exchange or quotation system on the date nearest
preceding such date, or (b) if the Common Stock is not then traded or listed on
a Trading Market, the fair market value of a share of Common Stock shall be
determined by the Company’s board of directors acting in good faith. “Trading
Day” means a day on which the Company’s principal Trading Market is open for
trading.
 
For purposes of Rule 144 promulgated under the Securities Act of 1933, as
amended, it is intended, understood and acknowledged that the Warrant Shares
issued in a cashless exercise transaction shall be deemed to have been acquired
by the Holder, and the holding period for the Warrant Shares shall be deemed to
have commenced, on the date this Warrant was originally issued pursuant to the
Purchase Agreement.
 
1.3           Automatic Exercise. Provided that the shares of Common Stock
issuable upon exercise of this Warrant are freely-tradable by the Holder without
volume restrictions or an effective registration statement for the underlying
Common Stock is on file with the Securities and Exchange Commission, on the date
that the Current Market Price equals or exceeds 2.5 times the then-applicable
Exercise Price (as may be adjusted pursuant to Section 5 hereof) for a period of
sixty (60) consecutive Trading Days (the “Automatic Exercise Date”), the
purchase rights represented by this Warrant shall, automatically and without any
action on the part of the holder thereof, be exercised in accordance with
Section 1.2 hereof; provided, however, that, in the formula for such exercise
pursuant to this Section 1.3, “A” shall be equal to the Current Market Price of
one share of Common Stock on the Automatic Exercise Date.
 
On any Automatic Exercise Date, the Company will notify the Holder of the
automatic exercise of this Warrant hereunder at the address set forth in this
Warrant, whereupon, this Warrant shall be exercised automatically without any
further action by the Holder hereof and whether or not this Warrant is
surrendered to the Company or its warrant agent; provided, however, that the
Company shall not be obligated to issue the shares of Common Stock issuable upon
exercise of this Warrant unless this Warrant is either delivered to the Company
or the Holder notifies the Company that this Warrant has been lost, stolen or
destroyed, and executes an agreement reasonably satisfactory to the Company to
indemnify the Company from any loss incurred by it in connection
therewith.  Upon the exercise of this Warrant pursuant to this Section 1.3, the
holder of this Warrant shall surrender this Warrant to the Company and the
Company shall cause its transfer agent to deliver the shares of Common Stock
issuable upon such exercise.
 
2.           Reservation of Shares.  The Company shall, at all times until the
expiration of this Warrant, reserve for issuance and delivery upon exercise of
this Warrant the number of Warrant Shares which shall be required for issuance
and delivery upon exercise of this Warrant.  The Company covenants that the
shares of Common Stock issuable on exercise of the Warrant shall be duly and
validly issued and fully paid and non-assessable and free of liens, charges and
all taxes with respect to the issue thereof.
 
3.           Fractional Interests.  The Company shall not issue any fractional
shares or scrip representing fractional shares upon the exercise or exchange of
this Warrant.  Rather, the Company shall round such share to the nearest whole
share.
 
 
2

--------------------------------------------------------------------------------

 
4.           No Rights as Stockholder.  This Warrant shall not entitle the
Holder to any rights as a stockholder of the Company, either at law or in
equity.  The rights of the Holder are limited to those expressed in this
Warrant.
 
5.           Adjustments.
 
5.1           Subdivision or Combination of Shares.  If the Company is
recapitalized through the subdivision or combination of its outstanding shares
of Common Stock into a larger or smaller number of shares, the number of Warrant
Shares shall be increased or reduced, as of the record date for such
recapitalization, in the same proportion as the increase or decrease in the
outstanding shares of Common Stock, and the Exercise Price shall be adjusted so
that the aggregate amount payable for the purchase of all of the Warrant Shares
issuable hereunder immediately after the record date for such recapitalization
shall equal the aggregate amount so payable immediately before such record date.
 
5.2           Dividends and Distributions in Shares of Common Stock.  If the
Company shall at any time or from time to time make or issue or set a record
date for the determination of holders of Common Stock entitled to receive a
dividend or other distribution payable in shares of Common Stock, the number of
shares of Common Stock for which this Warrant may be exercised shall be
increased, as of the record date for determining which holders of Common Stock
shall be entitled to receive such dividend or distribution, in proportion to the
increase in the number of outstanding shares of Common Stock as a result of such
dividend or distribution, and the Exercise Price shall be adjusted so that the
aggregate amount payable for the purchase of all the Warrant Shares issuable
hereunder immediately after the record date for such dividend or distribution
shall equal the aggregate amount so payable immediately before such record date.
 
5.3           Merger, Sale of Assets.  If at any time while this Warrant, or any
portion thereof, is outstanding and unexpired there shall be (a) a
reorganization (other than a combination, reclassification, exchange or
subdivision of shares otherwise provided for herein), (b) a merger or
consolidation of the Company with or into another corporation in which the
Company is not the surviving entity, or a reverse triangular merger in which the
Company is the surviving entity but the shares of the Company’s capital stock
outstanding immediately prior to the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash, or
otherwise, or (c) a sale or transfer of the Company’s properties and assets as,
or substantially as, an entirety to any other person, then, as a part of such
reorganization, merger, consolidation, sale or transfer, lawful provision shall
be made so that the holder of this Warrant shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Exercise Price then in effect, the number of shares of stock
or other securities or property of the successor corporation resulting from such
reorganization, merger, consolidation, sale or transfer that a holder of the
shares deliverable upon exercise of this Warrant would have been entitled to
receive in such reorganization, consolidation, merger, sale or transfer if this
Warrant had been exercised immediately before such reorganization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 5.  The foregoing provisions of this Section 5.3 shall similarly
apply to successive reorganizations, consolidations, mergers, sales and
transfers and to the stock or securities of any other corporation that are at
the time receivable upon the exercise of this Warrant.  In all events,
appropriate adjustment (as determined in good faith by the Company’s Board of
Directors) shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable after that event upon exercise of this Warrant.
 
5.4           Reclassification.  If the Company, at any time while this Warrant,
or any portion thereof, remains outstanding and unexpired, shall change any of
the securities as to which purchase rights under this Warrant exist, by
reclassification of securities or otherwise (other than by way of a stock split
or combination of shares or stock dividends or distributions or a
reorganization, merger, consolidation, or sale of assets otherwise provided for
herein), into the same or a different number of securities of any other class or
classes, this Warrant shall thereafter represent the right to acquire such
number and kind of securities as would have been issuable as the result of such
change with respect to the securities that were subject to the purchase rights
under this Warrant immediately prior to such reclassification or other change
and the Exercise Price therefor shall be appropriately adjusted, all subject to
further adjustment as provided in this Section 5.
 
5.5           Adjustment of Exercise Price.  Whenever the number of Warrant
Shares purchasable upon the exercise of the Warrant is adjusted, the Exercise
Price with respect to the Warrant Shares shall be adjusted by multiplying such
Exercise Price immediately prior to such adjustment by a fraction, of which the
numerator shall be the number of Warrant Shares purchasable upon the exercise of
the Warrant immediately prior to such adjustment, and of which the denominator
shall be the number of Warrant Shares so purchasable immediately thereafter.
 
5.6           Notice of Adjustment.  Whenever the number of Warrant Shares
purchasable upon the exercise of the Warrant or the Exercise Price of the
Warrant Shares is adjusted as provided herein, the Company shall mail to the
Holder a notice of such adjustment or adjustments, prepared and signed by the
President or Secretary of the Company, which sets forth the number of Warrant
Shares purchasable upon the exercise of the Warrant and the Exercise Price of
such Warrant Shares after such adjustment, a brief statement of the facts
requiring such adjustment, and the computation by which such adjustment was
made.
 
 
3

--------------------------------------------------------------------------------

 
6.           Transfer or Loss of Warrant.
 
6.1           Transfer.  This Warrant may be transferred, exercised, exchanged
or assigned (“Transfer” or “Transferred”), in whole or in part, subject to the
provisions of this Section 6.1.  The Holder shall have the right to Transfer all
or a part of this Warrant and all or part of the Warrant Shares.  The Company
shall register on its books any Transfer of the Warrant, upon surrender of same
to the Company with a written instrument of Transfer duly executed by the
registered Holder or by a duly authorized attorney.  Upon any such registration
of a Transfer, new Warrant(s) shall be issued to the transferee(s) and the
surrendered Warrant shall be cancelled by the Company.  A Warrant may also be
exchanged, at the option of the Holder, for one or more new Warrants
representing the aggregate number of Warrant Shares evidenced by the Warrant
surrendered.  This Warrant and the Warrant Shares or any other securities
(“Other Securities”) received upon exercise of this Warrant or the conversion of
the Warrant Shares shall be subject to restrictions on transferability imposed
by applicable law. This Warrant and the Warrant Shares may also be subject to
restrictions on transferability under various applicable laws.
 
6.2           Compliance with Laws.  The Holder represents and agrees that the
Holder will not transfer or assign this Warrant or the underlying shares unless
and until the Holder and the Company have complied with all applicable laws
relating to such transfer, including all securities laws.
 
6.3           Loss of Warrant.  Upon receipt by the Company of evidence
reasonably satisfactory to it of loss, theft, destruction or mutilation of this
Warrant and, in the case of loss, theft or destruction, of reasonable
satisfactory indemnification, or, in the case of mutilation, upon surrender of
this Warrant, the Company will execute and deliver, or instruct its warrant
agent to execute and deliver, a new Warrant of like tenor and date, any such
lost, stolen or destroyed Warrant thereupon shall become void.
 
7.           No Impairment.  The Company will not, by amendment of its Articles
of Incorporation or otherwise, avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will at all times, in good
faith, take all such action as may be necessary or appropriate in order to
protect the rights of the Holder against impairment.
 
8.           Holder’s Representations Regarding the Warrant.  With regard to the
Warrant Shares that may be issued to the Holder upon exercise of the Warrant,
the Holder represents and warrants to the Company that:
 
8.1           The Holder has had the opportunity to be represented by such legal
and tax counsel and others, each of whom has been personally selected by the
Holder, as the Holder has found important or necessary to consult concerning
this transaction, and any representation has included an examination of
applicable documents, and analysis of all tax, financial, corporate law and
securities law aspects.  The Holder, the Holder’s counsel and advisors, and such
other persons with whom the Holder has found it important or necessary to
consult, has sufficient knowledge and experience in business and financial
matters to evaluate the above information, and the merits and risks of the terms
and conditions of the Warrant, and to make an informed investment decision with
respect thereto.
 
8.2           The Company has made available to the Holder, and to the Holder’s
counsel and advisors, prior to the date hereof:
 
(i)           the opportunity to ask questions of, and to receive answers from,
the Company, its representatives, concerning the terms and conditions of the
Warrant; and
 
(ii)            access to obtaining information, documents, financial
statements, records and books (A) relative to the Company, the business and
investment in the Company, and  (B) necessary to verify the accuracy of any
information furnished to the Holder.  All materials and information requested by
the Holder, and the Holder’s counsel and advisors, or others representing
Holder, have been made available and examined.
 
8.3           The Holder is acquiring the Warrant for the Holder’s own account
and not as a fiduciary or any other person and for investment purposes only and
not with a view for the transfer, assignment, resale, or distribution thereof,
in whole or in part.  The Holder understands the meaning and legal consequences
of the foregoing representations and warranties.
 
 
4

--------------------------------------------------------------------------------

 
8.4           The Holder qualifies as an “Accredited Investor” as defined in
Rule 501 of Regulation D promulgated by the Securities and Exchange Commission.
 
9.           Notices.  All notices and other communications provided for in this
Warrant shall be in writing and delivered, telecopied or mailed, first class
postage prepaid, addressed:
 
(i)           if to the Company:


Alliqua, Inc.
Attention: Brian Posner, Chief Financial Officer
2150 Cabot Boulevard West
Langhorne, PA 19047
Telephone:  (215) 702-8550


(ii)           if to the Holder, at the address set forth on the signature page
hereto or as may be designated by notice to the Company; and
 
(iii)           if to any subsequent holder of the Warrant or Warrant Shares, to
the address as may be hereafter specified by notice to the Company.
 
Any such notice or communication shall be deemed to have been duly given when
delivered, telecopied or mailed as aforesaid.
 
10.           Counterparts.  This Warrant may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
[Signature Page Follows]


 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Warrant is executed as of ___________, 2013.





COMPANY:  Alliqua, Inc.            
By:
        Name:        Title:            HOLDER:               By:         
Name:
      Title:             
Address for Notices and Payments:
         

 
 
6

--------------------------------------------------------------------------------

 
 
ANNEX A


[FORM OF EXERCISE]
 
(To be executed upon exercise of Warrant)
 
The undersigned ____________________, pursuant to the provisions of the within
Warrant (the “Warrant”), hereby elects to purchase _______________ shares of
Common Stock of Alliqua, Inc. covered by the within Warrant.
 
Dated:
   
Signature
                 
Address
                     



Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise: ___________________________
 
The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.
 
The undersigned intends that payment of the Warrant Price shall be made as
(check one):
 
Cash Exercise                                       o
 
Cashless Exercise                                o
 
If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$______________ via wire transfer to the Company in accordance with the terms of
the Warrant.
 
If the Holder has elected a Cashless Exercise, a certificate shall be issued to
the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is _______________. The
Company shall pay a cash adjustment in respect of the fractional portion of the
product of the calculation set forth below in an amount equal to the product of
the fractional portion of such product and the Current Market Price on the date
of exercise, which product is _____________ .
 

 
X =
Y(A-B)
      A  

 
where:
 

 
X  =____________ (the number of shares of Common Stock to be issued to the
Holder )
 
Y  =____________ (the number of shares of Common Stock issuable upon exercise of
this Warrant identified in the exercise form as being applied to the subject
exercise)
 
A  =____________ (the Current Market Price of one share of Common Stock on the
Trading Day immediately preceding the date of such election)
 
B  =____________ (the Exercise Price on such date)



 
7

--------------------------------------------------------------------------------

 
 
ASSIGNMENT
 
FOR VALUE RECEIVED, ____________________hereby sells, assigns and transfers unto
______________________ the within Warrant and all rights evidenced thereby and
does irrevocably constitute and appoint __________________________, attorney, to
transfer the said Warrant on the books of the within named corporation.
 
Dated:
   
Signature
                 
Address
                     

 
 
PARTIAL ASSIGNMENT
 
     FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers
unto ___________________ the right to purchase _______________________ shares of
Warrant Stock evidenced by the within Warrant together with all rights therein,
and does irrevocably constitute and appoint _____________________, attorney, to
transfer that part of the said Warrant on the books of the within named
corporation.
 
Dated:
   
Signature
                 
Address
                     



FOR USE BY THE COMPANY ONLY:
 
This Warrant No. _______canceled (or transferred or exchanged) this _____ day of
________________, _____________ shares of Common Stock issued therefor in the
name of _______________, Warrant No. ________ issued for ______________ shares
of Common Stock in the name of ________________________.
 




8

--------------------------------------------------------------------------------